                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA               :    Mag. No. 21-6021 (DEA)
                                       :
       v.                              :
                                       :    CONTINUANCE ORDER
JAMIL J. YASIN                         :



      This matter having come before the Court on the joint application of

Rachael A. Honig, Acting United States Attorney for the District of New Jersey

(by Ian D. Brater, Assistant U.S. Attorney), and defendant JAMIL J. YASIN

(by Tim Anderson, Esq.) for an order granting a continuance of the proceedings

in the above-captioned matter from the date this Order is signed through

October 4, 2021; and the Court having previously entered Standing Orders 20-

02, 20-03, 20-09, 20-12, extensions of Standing Order 20-12, and Standing

Order 21-04, continuing this and all other criminal matters in this district until

June 1, 2021, in response to the national emergency created by COVID-19;

and the defendant being aware that he has the right to have the matter

submitted to a grand jury within 30 days of the date of his arrest pursuant to

Title 18, United States Code, Section 3161(b); and no prior continuances

having been entered; and the defendant, through his attorney, having

consented to the continuance; and for good and sufficient cause shown,

            IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:




                                        1
            (1) The parties have entered into a plea agreement and are

requesting additional time in which to schedule the plea hearing, which will

render trial of this matter unnecessary;

            (2) In response to the national emergency created by COVID-19,

the Chief Judge of this Court has entered Standing Orders 20-02, 20-03, 20-

09, 20-12, extensions of Standing Order 20-12, and Standing Order 21-04,

which are incorporated herein by reference;

            (3) The defendant has consented to the aforementioned

      continuance;

            (4) The grant of a continuance will likely conserve judicial

      resources; and

            (5) Pursuant to Title 18, United States Code, Section 3161(h)(7),

the ends of justice served by granting the continuance outweigh the best

interest of the public and the defendant in a speedy trial.

            IT IS, therefore, on this 6th day of July, 2021,

            ORDERED that this action be, and it hereby is, continued from the

date this Order is signed through October 4, 2021; and it is further



            [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                        2
            ORDERED that the period from the date this Order is signed

through and including October 4, 2021 shall be excludable in computing time

under the Speedy Trial Act of 1974.



                                      _____
                                          ____________
                                          __        ___ _ ________
                                                    ______
                                      __________________________________
                                      HON. DOUG  GLA
                                            DOUGLASLAS E. ARPERT
                                                          ARPERT
                                      United State
                                                t s Magistra
                                                te
                                             States         ate
                                                             t Ju
                                                    Magistrate  Judge


Form and entry consented to:


_________________________________
Tim Anderson, Esq.
Counsel for Defendant


s/ Ian D. Brater
_________________________________
Ian D. Brater
Assistant U.S. Attorney




                                        3
